Citation Nr: 1008731	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss has been received.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant had active service from November 1974 to 
October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that, in part, denied the appellant's 
claim of entitlement to service connection for tinnitus and 
denied the reopening of his claim of entitlement to service 
connection for bilateral hearing loss.

The Board notes that the appellant's claim of entitlement to 
service connection for bilateral hearing loss was originally 
denied in a November 2004 rating decision.  The appellant was 
notified of the denial in December 2004, but he did not 
appeal within one year; the November 2004 rating decision 
represents the last final action on the merits of that claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The November 2004 
rating decision also represents the last final decision on 
any basis as to the issue of service connection for hearing 
loss.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In April 2008, a videoconference hearing was held between the 
Muskogee, Oklahoma RO and the Board in Washington, DC before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the file.  

In November 2008, the Board granted entitlement to service 
connection for tinnitus, and remanded the issue of reopening 
the appellant's claim of entitlement to service connection 
for bilateral hearing loss for further development.  As the 
grant of entitlement to service connection for tinnitus was a 
full grant of the benefit sought, there remains no further 
issue for appellate review in connection with that claim.

The Board notes that, before reaching the merits of the 
appellant's claim, the Board must first rule on the matter of 
reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
has therefore been styled as set forth above.  


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran did not 
file a timely notice of disagreement and the decision became 
final.

2.  Evidence received since the November 2004 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for bilateral 
hearing loss.

3.  The preponderance of the medical evidence does not 
indicate that the Veteran currently has hearing loss that is 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision which denied service 
connection for bilateral hearing loss is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the November 2004 
rating decision is new and material; the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.303 (2009).

3.  Hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In letters dated in May 2006, and 
March and December 2008, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible, including notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The May 2006 notice was received 
prior to the initial rating decision.  But even if the letter 
had not been provided prior to the initial rating decision, 
there would be no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the Board notes that the May 2006 letter 
addressed the information and evidence necessary to reopen 
the Veteran's hearing loss claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  

There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

The Veteran's service treatment records, and post service 
treatment records have been associated with the claims file.  
The Veteran has also been provided VA examinations dated in 
June 2006 and November 2009, and he provided testimony before 
the Board in April 2008.  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

II. New and Material Evidence

In November 2004, the RO denied service connection for 
hearing loss..  The RO noted that the Veteran's claims file 
contained no evidence that the Veteran had hearing loss for 
VA purposes, or that such condition was caused by his 
military service.  The Veteran did not file a timely notice 
of disagreement and the decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

In April 2006, the Veteran filed a statement addressing, in 
pertinent part, a claim for hearing loss.  This claim was 
denied in a July 2006 rating decision.  The Veteran filed a 
notice of disagreement dated in September 2006, and the RO 
issued a statement of the case dated in March 2007.  The 
Veteran filed his substantive appeal in April 2007.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen in April 2006, the new 
version of the law is applicable in this case.

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

In this case, the medical evidence submitted after November 
2004 consists of private and VA medical treatment records, VA 
examinations dated June 2006 and November 2009, and the 
Veteran's testimony before the Board.  The medical records 
contain audiological testing results and conflicting opinions 
regarding whether hearing loss is etiologically related to 
the Veteran's military service.    

Based on the foregoing, the Board finds that this evidence is 
new evidence of record and addresses an element of the 
Veteran's  claim that was not present in November 2004, 
namely the possibility of a link between hearing loss and 
service.  This new evidence, when considered by itself or in 
conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and is not cumulative or redundant in nature.  
The Board finds that the evidence is new and material and the 
claim is therefore reopened.  38 C.F.R. § 3.156(a).

III.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). In addition, 
certain chronic diseases may be presumed to have been 
incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Hearing loss disability is defined by regulation.  A ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for 
VA purposes) when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  

The Veteran contends that he currently suffers from hearing 
loss due to noise exposure while on active duty pursuant to 
his duties as a field artillery crewman.  The appellant 
testified during his April 2008 Board videoconference hearing 
that he was exposed to acoustic trauma from very loud 
artillery fire.  

The Veteran underwent a VA fee-based audiometric examination 
in June 2006.  The Veteran reported duty as a field artillery 
crewman in service, followed by post-service occupational 
noise exposure as a truck driver, an oil rig hand and a 
mechanic; he did not use hearing protection in the course of 
his post-service occupations, but did use hearing protection 
while in the service.  The appellant also reported the post-
service use of power tools without hearing protection.  The 
Veteran reported current symptoms of difficulty hearing in 
both ears.  Upon examination, the Veteran was noted to have 
pure tone audiometry test results in the right ear of 20 
decibels at 500 Hertz, 20 decibels at 1000 Hertz, 20 decibels 
at 2000 Hertz, 35 decibels at 3000 Hertz, and 30 decibels at 
4000 Hertz.  The Veteran was also noted to have pure tone 
audiometry test results in the left ear of 15 decibels at 500 
Hertz, 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 
30 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz.  He 
was indicated to have speech recognition scores of 94 percent 
in each ear.  The Veteran was diagnosed with bilateral 
sensorineural hearing loss, but the examiner noted that the 
hearing did not meet the VA standard for hearing disability.  
The examiner stated that the Veteran's hearing loss was as 
likely as not due to military noise, specifically exposure to 
excessive noise from artillery fire.

A private April 2004 audiological examination found that the 
Veteran had pure tone audiometry test results in the right 
ear of 20 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
15 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 30 
decibels at 4000 Hertz.  The Veteran was also noted to have 
pure tone audiometry test results in the left ear of 15 
decibels at 500 Hertz, 5 decibels at 1000 Hertz, 15 decibels 
at 2000 Hertz, 25 decibels at 3000 Hertz, and 30 decibels at 
4000 Hertz.  

In April 2008, this same audiologist that conducted the June 
2006 examination re-examined the Veteran.  The associated 
report indicates that the appellant reported experiencing 
hearing loss.  He was noted to have right ear speech 
reception of 15 dB HL with a pure tome average of 29 dB HL 
and Maryland speech discrimination score of 94 percent.  He 
was also noted to have left ear speech reception of 15 dB HL 
with a pure tome average of 19 dB HL and Maryland speech 
discrimination score of 96 percent.  These scores were not 
broken down individually by Hertz.  The audiologist opined 
that the appellant's hearing loss was as likely as not 
related to his military experience as a field artillery 
crewmember.  The examiner stated that exposure to excessive 
noise from artillery guns and other weapon fire results in 
acoustic trauma.

Finally, in November 2009, the Veteran was again examined by 
VA in connection with his claim.  The Veteran's military 
history was noted.  No combat service was indicated and the 
Veteran reported that he used hearing protection while in the 
service.  The Veteran was noted to have participated in live 
fire exercises at least two times per year while in the 
military.  He was also noted to have worked in the oilfield 
as an operator/driller and was exposed to loud engine and 
drilling noise for approximately 6 years, after service, with 
no hearing protection.  No other occupational noise was 
reported.  Upon examination, the Veteran was noted to have 
pure tone audiometry test results in the right ear of 10 
decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels 
at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 
4000 Hertz.  The Veteran was also noted to have pure tone 
audiometry test results in the left ear of 10 decibels at 500 
Hertz, 10 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 
25 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  He 
was indicated to have speech recognition scores of 100 
percent in each ear.  The examiner stated that the test 
results indicated normal hearing sensitivity for both ears.  
The examiner also stated that it was not likely that any 
hearing loss was aggravated, contributed to, or caused by the 
Veteran's military service.  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.  While the Veteran has received at 
least one positive opinion regarding an association between 
his hearing loss and his military service, the Veteran's 
medical treatment records do not indicate that the Veteran 
has a current diagnosis showing hearing loss for VA purposes.  
See Pond v. West, 12 Vet. App. 341 (1999).  In this regard, 
as noted above, the existence of a current disorder is the 
cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claim's (Court) interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present disorder 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board also notes that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, as a lay person, the Veteran is generally not 
capable of making medical conclusions.  Thus, lay statements 
regarding causation are generally not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the Board finds that the Veteran is competent 
to report having a difficult time hearing.  And there is no 
evidence to indicate that the Veteran's statements are not 
credible.  The Veteran, however, is not capable of providing 
a diagnosis or making a medical conclusion as to causation.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the medical evidence does not 
indicate that the Veteran has a current diagnosis of hearing 
loss for VA purposes.  

In conclusion, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record. 
Hensley v. Brown, 5 Vet. App. 155 (1993).  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


